IN THE SU`PREME COURT OF THE STATE OF DELAWAR.E

WAYMOND D. WRIGHT, §
§ No. 553, 2015
Defendant Below, §
Appellant, §
§ Court Below - Superior Court
v. § of the State of Delaware
§
STATE OF DELAWARE, §
§ ID. No. 1208019720
Plaintiff Below, §
Appellee. §

Submitted: August 24, 2016
Decided: September 7, 2016

Before HOLLAND, VALIHURA and VAUGHN, Justices.
O R D E R
'l`his 7th day of September 2016, the Court having considered this matter on the
briefs filed by the parties has determined that the final judgment of the Superior Court
should be affirmed on the basis of and for the reasons assigned by the Superior Court
in its opinion dated September 11, 2015.
NOW, TI-IEREFORE, IT IS HEREBY ORDERED that the judgment of the

Superior Court be, and the same hereby is, AFFIRMED.

BY THE COURT:

tice